Name: Council Regulation (EEC) No 3448/80 of 22 December 1980 on the implementation of Article 43 of the 1979 Act of Accession, concerning the system of trade applicable to the goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80
 Type: Regulation
 Subject Matter: trade;  Europe;  cooperation policy;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 359/ 18 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3448/80 of 22 December 1980 on the implementation of Article 43 of the 1979 Act of Accession, concerning the system of trade applicable to the goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Whereas Article 43 of the Act establishes the rules governing processed agricultural products outside Annex II to the Treaty covered by the following Council Regulations :  (EEC) No 3033/80 of 29 November 1980 determining the system of trade applicable to certain goods processed from agricultural products (*), and ¢  (EEC) No 3035/80 of 29 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amounts of such refunds (2) ; Community and Greece there exists for certain goods covered by Regulation (EEC) No 3033/80 a residual customs duty on imports into the Hellenic Republic from the Community of Nine ; whereas , these customs duties shall remain upon accession and be abolished in accordance with the timetable laid down for industrial products in Article 25 of the Act ; Whereas the variable component applicable when the goods covered by Regulation (EEC) No 3033/80 are imported into the Hellenic Republic from third countries is , according to the second indent of Article 43 ( 1 ) of the Act, reduced or increased, as the case may be , by an accession compensatory amount ; whereas , on importation into the Community of Nine from the Hellenic Republic the same accession compensatory amount is applied to the same goods ; whereas the compensatory amount applied to certain goods imported into the Community of Nine from the Hellenic Republic and granted a reduction in the variable component prior to accession shall be subject to a ceiling ; Whereas , pursuant to Article 6 of Regulation (EEC) No 3033/80 the Commission fixes for three-month periods and for all goods the amount of the variable component applicable on imports into the Community from third countries ; whereas the same procedure applies with the same periodicity to fixing the compensatory amounts applicable on imports ; Whereas on exportation from the Community of Nine to the Hellenic Republic of goods covered by Regulation (EEC) No 3035/80  with the exception of albumins  an accession compensatory amount, determined in accordance with the third indent of Article 43 ( 1 ) of the Act is granted or levied as the case may be ; whereas , on exportation of all goods covered by Regulation (EEC) No 3035/80 from the Hellenic Republic towards third countries the same accession compensatory amount is applied ; Whereas, according to Article 43 (4) of the Act,, the Hellenic Republic shall in trade with third countries for all products covered by this Regulation apply in full the Common Customs Tariff nomenclature by 1 January 1981 ; whereas this is not required in the application of the residual customs duties on imports from the Community of Nine ; whereas this obligation involves the application of only one fixed component Whereas , Regulation (EEC) No 3033 /80 concerns in particular the determination of the charge applicable when the goods in question are imported, which charge is composed of an ad valorum duty constituting the fixed component and of a variable component ; whereas , it is necessary to determine the rate of the customs duty constituting the fixed component applicable by the Hellenic Republic on imports from third countries ; whereas , this fixed component must be determined, according to Article 43 (3) of the Act, by excluding from the total protection applied by the Hellenic Republic on the date of accession the agricultural protection to be introduced upon accession ; Whereas , according to Article 15 of the Association Agreement between the European Economic (') OJ No L 323 , 29 . 11 . 1980, p. 1 . O OJ No L 323 , 29 . 11 . 1980 , p. 27 . 31 . 2 . 80 Official Journal of the European Communities No L 359/ 19 for each of the specifications of the Common Customs Tariff on imports into this Member State from third countries ; Whereas the charge to be applied upon accession by the Community of Nine to imports of goods covered by Regulation (EEC) No 3033 /80 from the Hellenic Republic only consists of an accession compensatory amount ; whereas therefore the provision of Article 61 , paragraph 5 of the Act are complied with when this accession compensatory amount does not exceed the variable component applied for the same goods on importation into the Community of Nine from third countries ; Whereas the total net charge on trade into the Hellenic Republic from the Community of Nine is the sum of the residual Hellenic protection and the accession compensatory amount applied on exports from the Community of Nine according to the fourth indent of Article 43 ( 1 ) of the Act ; whereas , therefore the provision of Article 26 of the Act is complied with if the residual Hellenic protection on imports from the Community of Nine, adjusted by the accession compensatory amount applied on exports from the Community of Nine towards the Hellenic Republic, does not exceed the charge which this Member State can impose on the same goods imported from third countries ; Whereas, it is necessary to determine, with a view to the application of the provisions of Article 8 of Regu ­ lation (EEC) No 3033/80 the provisions for the application by the Hellenic Republic of the maximum duties provided for in the Common Customs Tariff; Whereas detailed rules for the application of the measures provided for in this Regulation should be adopted in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC), No 1547/79 (2)&gt; and in the corresponding Article in other Regulations on the common organization of markets, between the Community of Nine and the Hellenic Republic and between this Member State and third countries . 2 . The accession compensatory a.mounts for the products covered by this Regulation shall be determined and applied where accession compensatory amounts are applied on one or more of the basic products considered as having been used in the manufacture of the products covered by Regu ­ lation (EEC) No 3033 /80 . Article 2 For each of the headings and subheadings in the Common Customs Tariff concerning goods covered by Regulation (EEC) No 3033 /80 the rate of the customs duty constituting the fixed component of the charge applicable upon accession on importation of these goods into the Hellenic Republic from third countries , shall be that specified in column 1 of Annex I to this Regulation . The rate indicated in column 1 of Annex I shall be aligned upon the Common Customs Tariff in accordance with the conditions laid down in Article 31 of the Act. The first move towards alignment shall be made on 1 January 1981 . Article 3 For the goods covered by Regulation (EEC) No 3033/ 80 which are subject to a residual duty on importation into the Hellenic Republic from the Community of Nine the rate of this protection applicable upon accession shall be that specified in Annex II to this Regulation . The rates indicated in Annex II shall be progressively abolished in accordance with the timetable laid down in Article 25 of the Act. The first move towards alignment shall be made on 1 January 1981 . The amount of this residual duty reduced by the accession compensatory amount granted , or increased by the accession compensatory amount levied in accordance with the third indent of Article 43 ( 1 ) of the Act shall not exceed the total amount of the charge applicable by the Hellenic Republic on the same goods if they had been imported from third countries . Article 4 1 . The Commission shall for the period 1 January to 31 January 1981 and thereafter for each three ­ month period beginning on 1 February, 1 May, HAS ADOPTED THIS REGULATION : Article 1 1 . For the purposes of this Regulation :  'Community of Nine' means the Community as constituted prior to the accession of the Hellenic Republic ;  'Accession compensatory amount', means the compensatory amounts applicable in trade (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . O OJ No L 188 , 26 . 7 . 1979 , p. 1 . No L 359/20 Official Journal of the European Communities 31 . 12 . 80  on exports from the Hellenic Republic towards third countries be applied an accession compensatory amount. 2 . Each of the accession compensatory amounts referred to in paragraph 1 shall be determined on the basis of the accession compensatory amounts fixed for the basic agricultural products and in accordance with the rules applicable for the calculation of the export refunds . 3 . The accession compensatory amount applicable is that in force on the day of exportation . 1 August and 1 November for each of the headings and subheadings in the Common Customs Tariff concerning goods covered by Regulation (EEC) No 3033 / 80 determine : (a) the accession compensatory amount applicable to imports into the Community of Nine from the Hellenic Republic ; (b) the amount of the variable component adjusted by the accession compensatory amount mentioned under (a) as referred to in the second indent of Article 43 ( 1 ) of the Act and applicable on imports from third countries into the Hellenic Republic . 2 . Each of the accession compensatory amounts referred to in paragraph 1 (a) shall be equal to the sum of the accession compensatory amounts applicable to the quantities of the different basic products which, pursuant to the provisions of Regu ­ lation (EEC) No 3034/80 are considered to having been used in the manufacture of the goods to which this accession compensatory amount applies . The accession compensatory amounts shall not exceed the variable component applied for the same goods on importation into the Community of Nine from third countries . However, for the following goods : ¢ ex 17.04 Turkish delight, halva 19.03 Macaroni , spaghetti and similar products Article 6 1 . For products in respect of which the Common Customs Tariff provides for a maximum charge the Hellenic Republic shall apply to third countries a maximum charge composed of : (a) in so far as the fixed part of the maximum charge is concerned the rate indicated in column 2 of Annex I aligned to the level of the common maximum in accordance with the conditions laid down in Article 31 of the Act. The first move towards alignment shall be made on 1 January 1981 ; (b) in so far as the variable part of the maximum charge is concerned where applicable , the additional duty provided for in Article 8 (2) of Regulation (EEC) No 3033/80 adjusted by the accession compensatory amount corresponding to the quantity of sugar or flour to which the additional duty applies . 2 . For the purpose of applying the provisions of Article 8 ( 1 ) of Regulation (EEC) No 3033 /80 to goods imported from third countries into the Hellenic Republic the Commission shall for the period 1 January to 31 January 1981 and thereafter for each three-month period beginning on 1 February, 1 May, 1 August and 1 November, determine the following : (a) the amounts of the additional duties to be applied by the Hellenic Republic ; (b) the price difference referred to in Article 8 (2) (a) of Regulation (EEC) No 3033 /80 . ex 21.07 Food preparations not elsewhere specified or included, containing sugar, milk products , cereal or cereal based products the accession compensatory amount may not exceed 60 % of the variable component applicable to imports from third countries . 3 . The accession compensatory amount thus calculated shall be fixed at zero when the amount thereof is less than 1-5 ECU per 100 kilograms of goods . 4 . The accession compensatory amount applicable is that in force on the day of importation . Article 5 1 . For each of the headings and subheadings in the a Common Customs Tariff concerning goods covered by Regulation (EEC) No 3035 / 80 there shall  with the exception of subheading No 35.02 A II a), ovalbumin and lactalbumin, on exports from the Community of Nine to the Hellenic Republic be applied an accession compensatory amount ; Article 7 Detailed rules for the application of the accession compensatory amounts at the time of import or export and their payment shall be adopted in 31 . 12 . 80 Official Journal of the European Communities No L 359/21 accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or in the corresponding Articles in other Regulations on the common organization of the markets . Article 8 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 22 December 1980 . For the Council The President J. SANTER No L 359/22 Official Journal of the European Communities 31 . 12 . 80 ANNEX I Rate of fixed components referred to in Article 2 and fixed part of the maximum charge referred to in Article 6 l Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 17.04 Sugar confectionery, not containing cocoa : B. Chewing gum containing by weight of sucrose (including invert sugar expressed as sucrose) : I I. Less than 60 % 41 % 41 % II . 60 % or more 41 % 41 % C. White chocolate 41 % 41 % D. Other : I. Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 50 % 55 % b) Containing by weight of sucrose (including invert sugar expressed as sucrose) : I 1 . 5 % or more but less than 30 % 50 % 55 % 2 . 30 % or more but less than 40 % 50 % 55 % 3 . 40 % or more but less than 50 % : aa) Containing no starch 50% 55 % bb) Other 50% 55 % I 4 . 50 % or more but less than 60 % 50 % 55 % 5 . 60 % or more but less than 70 % 50 % 55 % 6 . 70 % or more but less than 80 % 50 % 55 % 7 . 80 % or more but less than 90 % 50 % 55 % 8 . 90 % or more 50 % 55 % 31 . 12 . 80 Official Journal of the European Communities No L 359/23 \I Column I Column II CCT heading No Description Rate of fixed component TFixed part of the maximum charge 17.04 D. II . Other : (cont 'd)\ a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) ........ 50 % 55 % b) Containing by weight of sucrose (including invert sugar expressed as sucrose) : t 1 . 5 % or more but less than 30 % 50 % 55 % 2 . 30 % or more but less than 50 % 50 % 55 % 3 . 50 % or more but less than 70 % 50 % 55 % 4 . 70 % t&gt;r more 50 % 55 % 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I. Less than 65 % 10%  II . 65 % or more but less than 80 % 10 %  III . 80 % or more 10 %  B. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 20 % 30 % II . Containing by weight of milkfats : li a) 3 % or more but less than 7 % 20 % 30 % b) 7 °/o or more 20 % 30 % C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes there ­ for made from sugar substitution products, containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 45 % 50 % No L 359/24 Official Journal of the European Communities 31 . 12 . 80 l Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 18.06 (cont'd) C. II . Other : a) Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats and containing by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Less than 50 % 2 . 50 % or more b) Containing by weight of milkfats : 1 . 1 ¢ 5 % or more but less than 3 % 2 . 3 % or more but less than 4-5 % 3 . 4-5 % or more but less than 6 % 4 . 6 % or more D. Other : I. Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats : a) In immediate packings of a net capacity of 500 g or less b) Other II . Containing by weight of milkfats : a) 1-5 % or more but less than 6-5 % : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other b) More than 6-5 % but less than 26 % : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other 45 % 45 % 45 % 45 % 45 % 45 % 12 % 22-3 % (a) 12 % 22-3 % (a) 12 % 22-3 % (a) 50% 50 % 50 % 50 % 50 % 50 % 27 % 27 % (a) Duty suspended to 19 % for an indefinite period . 31 . 12 . 80 Official Journal of the European Communities No L 359/25 Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 18.06 (cont 'd) D. II . c) 26 % or more : 1 . In immediate packings of a net ca ­ pacity of 500 g or less 2 . Other 12 % 22-3 % (a) 19.02 Malt extract ; preparations of flour, meal starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : A. Malt extract : I. With a dry extract content of 90 % or more by weight II . Other 8 % 8 % B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) 11 % 11 % II . Other : a) Containing no milkfats or containing less than 1 - 5 °/o by weight of such fats : 1 . Containing less than 14 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Containing by weight of sucrose (including invert sugar expressed as sucrose): 11.5% or more but less than 60 % 22 . 60 % or more 2 . Containing 14 % or more but less than 32 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 11 % 11 % 11 % 11 % (a) Duty suspended to 19 % for an indefinite period . No L 359/26 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Column I Rate of fixed component Golumn II Fixed part of the maximum charge 11 % 11 % 11 % 11 % 19.02 (cont 'd) 19.03 11 % 11 % B. II . a) 3 . Containing 32 % or more but less than 45 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 4 . Containing 45 % or more but less than 65 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 5 . Containing 65 % or more but less than 80 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 6 . Containing 80 % or more but less than 85 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 7 . Containing 85 % or more by weight of starch b) Containing by weight of milkfats : 1 . 1 ¢ 5 % or more but less than 5 % 2 . 5 % or more Macaroni , spaghetti and similar products : A. Containing eggs B. Other : 11 % 11 % 11 % 11 % 11 % 12 u/o 12 % 12 °/o I. Containing no common wheat flour or meal . II . Other . . . 31 . 12 . 80 Official Journal of the European Communities No L 359/27 l Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 10 %  19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) : A. Obtained from maize 24-8 %  B. Obtained from rice 24-8 %  C. Other 24-8%  19.07 Bread, ships' biscuits and other ordinary bakers' wares , not containing added sugar, honey, eggs, fats , cheese or fruit ; communion wafers, cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : A. Crispbread 9 % 24 °/o B. Matzos 6 % 20 % C. Communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products 7 %  I D. Other, containing by weight of starch : I. Less than 50 % 14 %  II . 50 % or more 14 %  19.08 Pastry, biscuits , cakes and other fine bakers' wares, whether or not containing cocoa in any proportion : A. Gingerbread and the like, containing by weight of sucrose (including invert sugar expressed as su ­ crose) : I. Less than 30 % 40 %  II . 30 % or more but less than 50 % 40 %  III . 50 % or more 40 %  B. Other : I. Containing no starch or containing less than 5 % by weight of starch, and containing by weight of sucrose (including invert sugar expressed as sucrose) : No L 359/28 Official Journal of the European Communities 31 . 12 . 80 I Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 19.08 (cont 'd) B. I. a) Less than 70 % b) 70 % or more II . Containing 5 % or more but less than 32 % by weight of starch : 22 % 22 % 28 % 28 % a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 22 % 28 % b) Containing 5 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats . 22 % 28 °/o 2 . Other 22 % 28 % c) Containing 30 % or more but less than 40 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1-5 % by weight of such fats . 22 % 28 % 2 . Other 22 % 28 % d) Containing 40 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1-5 % by weight of such fats . 22 % 28 % 2 . Other ! . 22 % 28 % III . Containing 32 % or more but less than 50 % by weight of starch : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats : 22 % 28 % 2 . Other 22 % 28 % b) Containing 5 % or more but less than 20 % by weight (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1-5 % by weight of such fats . 22 % 28 % 2. Other . 22 % 28 % 31 . 12 . 80 Official Journal of the European Communities No L 359/29 \ Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 19.08 (cont 'd) B. III . c) Containing 20% or more by weight of su ­ crose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats . 22 % 28% 2. Other 22 % 28 % IV. Containing 50 % or more but less than 65 % by weight of starch : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats . 22 % 28 % 2 . Other 22 % 28 % b) Containing 5 % or more by weight of suc ­ rose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats . 22 % 28 % 2 . Other 22 % 28 % V. Containing 65 % or more by weight of starch : a) Containing no sucrose or containing less than 5 % by weight of sucrose including invert sugar expressed as sucrose) 22 % 28 % b) Other 22 % 28 % 21.02 Extracts, essences or concentrates of coffee , tea or mate and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof : C. Roasted chicory and other roasted coffee sub ­ stitutes : II . Other 8 %  D. Extracts, essences and concentrates of roasted" chicory and other roasted coffee substitutes : II . Other 33 %  No L 359/30 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Column I Column II Description Rate of fixed component Fixed part of the maximum charge 21.06 Natural yeasts (active or inactive), prepared baking powders : A. Active natural yeast : II . Baker's yeast : a) Dried 55 %  b) Other 51-5 %  21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or in ear form, pre-cooked or otherwise prepared : I. Maize 12-4 %  II . Rice 13 %  III . Other 13 %  B. Ravioli , macaroni, spaghetti and similar products , not stuffed , cooked ; the foregoing preparations , stuffed , whether or not cooked : l I. Not stuffed, cooked : a) Dried 12-6 %  b) Other 12-6 %  II . Stuffed : a) Cooked 13 %  b) Other 13 %  C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats .... : 13 %  II . Containing by weight of milkfats : a) 3 % or more but less than 7 % 13 %  b) 7 % or more 13 %  D. Prepared yoghourt ; prepared milk in powder form , for use as infants ' food or for dietetic or culinary purposes : I. Prepared yoghourt : a) in powder form, containing by weight of milkfats : 31 . 12 . 80 Official Journal of the European Communities No L 359/31 \l Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 21.07 (cont'd) D. I. a) 1 . Less than 1 ¢ 5 % 2 . 1-5 % or more b) Other, containing by weight of milkfats : 1 . Less than 1 ¢ 5 % 2 . 1 ¢ 5 % or more but less than 4 % 3 . 4 % or more II . Other, containing by weight of milkfats : a) Less than 1-5 % and containing by weight of milk proteins (nitrogen content x 6-38): 1 . Less than 40 % 2 . 40 % or more but less than 55 % 3 . 55 % or more but less than 70 % 4 . 70 % or more b) 1-5 % or more E. Cheese fondues G. Other : I. Containing no milkfats or containing less than 1*5 °/o by weight of such fats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % . . bb) 32 % or more but less than 45 % . cc) 45 % or more b) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 13 % 13 % 13 % 13 % 13 % 13 % 13 % 13 % 13% 13 % 13 % 13 % 13 % 13 % 13 %  No L 359/32 Official Journal of the European Communities 31 . 12 . 80 Column IIColumn I CCT heading No Description Rate of fixed component Fixed part of the maximum charge 21.07 (cont 'd) G. I. b) 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % . . bb) 32 % or more but less than 45 % . cc) 45 % or more c) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % . . bb) 32 % or more but less than 45 % . cc) 45 % or more d) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch : 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % . . bb) 32 % or more . . 1 3 % 13 % 13 % 13 % 13% 13 % 13 % 13 % 13 % 13 % 13 % 13 % 13 % e) Containing 50 % or more but less than 85 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other f) Containing 85 % or more by weight of sucrose (including invert sugar expressed as sucrose) II . Containing 1-5 % or more but less than 6 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 31 . 12 . 80 Official Journal of the European Communities No L 359/33 Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 21.07 (cont'd) G. II . a) 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : 13 %  aa) 5 % or more but less than 32 % . . . 13 %  bb) 32 % or more but less than 45 % . . 13%  cc) 45 % or more 13 %  b) Containing 5 % or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 13 %  2 . Containing by weight of starch : aa) 5 % or more but less than 32 % . . . 13 %  bb) 32 % or more 13%  c) Containing 15 % or more but less than 30 % (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 13 %  2 . Containing by weight of starch : aa) 5 % or more but less than 32 % . . . 13% bb) 32 % or more 13 %  d) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 13 %  2 . Other 13 %  e) Containing 50 % or more by weight of sucrose (including invert sugar expressed as sucrose ! 13 %  III . Containing 6 % or more but less than 12 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : No L 359/34 Official Journal of the European Communities 31 . 12 . 80 ll Column I Colomn II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 21.07 (cont'd) G. III . a) 1 . Containing no starch or containing less than 5 °/o by weight of starch 2 . Containing by weight of starch : 13 %  aa) 5 % or more but less than 32 % . . . 13 %  bb) 32 % or more 13 %  b) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 13 % _ 2 . Other 13 %  c) Containing 15 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 13 % 2 . Other 13 %  d) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 13 %  2 . Other 13 °/o  e) Containing 50 % or more by weight of sucrose (including invert sugar expressed as sucrose) 13 %  IV. Containing 12 % or more but less than 18 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 13 % 2 . Other 13 %  b) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose) : 31 . 12 . 80 Official Journal of the European Communities No L 359/35 l\ Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 21.07 (cont'd) G. IV. b) 1 . Containing no starch or containing less than 5 % by weight of starch .... 13 % 2 . Other 13 %  c) Containing 15 % or more by weight of sucrose (including invert sugar expressed as sucrose) 13 %  . V. Containing 18 % or more but less than 26 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch .... 13 % 2 . Other 13%  b) Containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose) 13 %  VI. Containing 26 % or more but less than 45 °/o by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch .... 13%  2 . Other 13 %  , b) Containing 5 % or more but less than 25 % (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch .... 13 %  2 . Other V 13 %  c) Containing 25 % or more by weight of sucrose (including invert sugar expressed as sucrose) 13 %  VII. Containing 45 % or more but less than 65 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : No L 359/36 Official Journal of the European Communities 31 . 12 . 80 Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 21.07 (cont 'd) G. VII . a) 1 . Containing no starch or containing less than 5 % by weight of starch .... 13 % 2 . Other 13%  b) Containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch Or containing less than 5 % by weight of starch .... 13 %  2 . Other 13 %  VIII . Containing 65 % or more but less than 85 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 13 % b) Other 13 %  IX. Containing 85 % or more by weight of milkfats 13 %  22.02 Lemonade, flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 : B. Other, containing by weight of milkfats : I. Less than 0 ¢ 2 % 8 %  II . 0-2 % or more but less than 2 % 8 %  III . 2 % or more 8 %  29.04 Acyclic alcohols and their halogenated , sulphonated, nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D-mannitol (mannitol) 12%,  III . D-glucitol (sorbitol): li ' a) In aqueous solution : 31 . 12 . 80 Official Journal of the European Communities No L 359/37 \l Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 29.04 (cont'd) C. III . a) 1 . Containing 2 % or less by weight of D-mannitol calculated on the D-glucitol content 12 % 2 . Other 12 % (a)  b) Other : 1 . Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 12 °/o 2 . Other 12 % (a)  35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches 14%  B. Glues made from dextrin or from starch, containing by weight of those materials : 1 I. Less than 25 % 20 % 30% II. 25 % or more but less than 55 % 20 % , 30 % III . 55 % or more but less than 80 % 20 % 30 % IV. 80 % or more 20 % 30 % 38.12 Prepared glazings, prepared dressings and prepared mordants , of a kind used in the textile , paper, leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances , containing by weight of those substances : a) Less than 55 % 13 % 20 % b) 55 % or more but less than 70 % 13 % 20 % c) 70 % or more but less than 83 % 13 % 20% d) 83 % or more 13 % 20 % (a) Duty rate reduced to 9 % (suspended) for an indefinite period . No L 359/38 Official Journal of the European Communities 31 . 12 . 80 Column I Column II CCT heading No Description Rate of fixed component Fixed part of the maximum charge 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : T. D-Glucitol (sorbitol) other than that falling within subheading 29.04 C III : I. In aqueous solution : a) Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 12 % b) Other 12 % (a)  II . Other : ,a) Containing 2 % or less by weight D-mannitol , calculated on the D-glucitol content 12 % b) Other 12 % (a)  (a) Duty rate reduced to 9 % (suspended) for an indefinite period. 31 . 12 . 80 Official Journal of the European Communities No L 359/39 ANNEX II Residual duty on importation into the-Hellenic Republic from the Community of Nine referred to in Article 3 Greek customs tariff/heading No Description Residual duty 17.04 Sugar confectionery, not containing cocoa : A. Fondant 25 dr/kg B. Dragee 5-7 % C. Caramels 10 dr/kg D. Turkish delight 4-5 % E. Halva 10 dr/kg F. Chewing gum 15-4 dr/kg G. Other 15-4 dr/kg 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose 10 dr/kg B. Ice-cream (not including ice-cream powder) and other ices : 25 dr/kg C. Chocolate and chocolate goods, including chocolate-coated products ; sugar confectionery and substitutes therefor made from sugar substitution products containing cocoa : 1 . Chocolate, other than chocolate for diabetics, falling within subdivision 2 below 15 dr/kg 2 . Chocolate for diabetics 9-6% 3 . Other (fondants, etc.) 25 dr/kg D. Other : 1 . Containing no milkfats or containing less than 6-5 % by weight of such fats : (a) Preparations of flour, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing 50 % or more by weight of cocoa, whether or not containing sugar : I. In immediate packings of a net capacity of 500 grams or less 9-6% II . Other 9-6% No L 359/40 Official Journal of the European Communities 31 . 12 . 80 Greek customs tariff/heading No Description Residual duty 18.06 (cont'd) D. 1 . (b) Cocoa in loaves or bulk forms, sweetened : I. In immediate packings of a net capacity of 500 grams or less 10 dr/kg II . Other 10 dr/kg (c) Other : I. In immediate packings of a net capacity of 500 grams or less 25 dr/kg II . Other 25 dr/kg 2 . Containing 6-5 % or more by weight of milkfats : (a) Preparations of flour, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing 50 % or more by weight of cocoa, whether or not containing sugar : I. In immediate packings of a net capacity of 500 grams or less 9-6 % II . Other 9-6 % (b) Cocoa in loaves or bulk forms, sweetened : I. In immediate packings of a net capacity of 500 grams or less 10 dr/kg II. Other 10 dr/kg (c) Other : I. In immediate packings of a net capacity of 500 grams or less 25 dr/kg II . Other 25 dr/kg 19.02 Malt extract ; preparations of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : A. Malt extract 4-8 % 19.03 Macaroni, spaghetti and similar products 2 ¢ 1 dr/kg 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) 19-2 % 19.07 Bread , ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats , cheese or fruit ; communion wafers, cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products : A. Crispbread 7 ¢ 3 dr/kg 31 . 12 . 80 Official Journal of the European Communities No L 359/41 Greek customs tariff/heading No Description Residual duty B. Matzos 7 ¢ 3 dr/kg19.07 (cont 'd) D. Other 7 ¢ 3 dr/kg 19.08 Pastry, biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion : A. Gingerbread and the like containing sucrose or invert sugar 15-4 dr/kg 19-2 % B. Other : 1 . Containing no starch or containing less than 5 % by weight of starch and containing sucrose or invert sugar : (a) Fresh bread prepared with added sugar, honey, eggs , fatty substances, cheese or fruit (containing one or several or all of those substances), whether or not containing cocoa (b) Rusks containing sugar : I. Not containing cocoa II . Containing cocoa (c) Biscuits and jumbles and , in general , all similar farin ­ aceous products , prepared with sugar, butter, eggs , fatty substances or fruit (containing one or several or all of those substances), including rusks of subdivision (b) when containing, in addition to sugar, any one of the substances mentioned in this subdivision : I. Not containing cocoa II . Containing cocoa (d) Other (tarts , meringues , etc .) 9 dr/kg 11-5 dr/kg 9 dr/kg 11-5 dr/kg 15-4 dr/kg 19-2 % 19-2 % 2 . Containing 5 % or more by weight of starch : (a) Fresh bread prepared with added sugar, honey, eggs , fatty substances , cheese or fruit (containing one or several or all of those substances), whether or not contSining cocoa : I. Containing no sucrose or invert sugar or containing less than 5 % by weight of sucrose or invert sugar II . Other (b) Rusks : I. Containing no sucrose or invert sugar or containing less than 5 % by weight of sucrose or invert sugar : (aa) Not containing cocoa (bb) Containing cocoa II . Other : (aa) Not containing cocoa (bb) Containing cocoa 9 dr/kg 11-5 dr/kg 9 dr/kg 11-5 dr/kg No L 359/42 Official Journal of the European Communities " i 31 . 12 . 80 Greek customs tariff/heading No Description Residual duty 19.08 (cont'd) B. 2 . (c) Biscuits and jumbles and , in general , all similar farin ­ aceous products , prepared with sugar, butter, eggs , fatty substances or fruit (containing one or several or all of those substances), including rusks of subdivision (b) when containing, in addition to sugar, any one of the substances mentioned in this subdivision : I. Containing no sucrose or invert sugar or containing less than 5 % by weight of sucrose or invert sugar : (aa) Not containing cocoa 9 dr/kg (bb) Containing cocoa 11-5 dr/kg II . Other : (aa) Not containing cocoa 9 dr/kg (bb) Containing cocoa 11-5 dr/kg (d) Other (tarts , meringues , etc.): I. Containing no sucrose or invert sugar or containing less than 5 % by weight of sucrose or invert sugar 15-4 dr/kg II . Other 15-4 dr/kg 21.02 Extracts, essences or concentrates , of coffee , tea or mate and preparations with a basis of those extracts , essences or concentrates : roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof ; A. Extracts, essences or concentrates of coffee and preparations with a basis of those extracts, essences or concentrates 19-2 % B. Extracts , essences or concentrates of tea or mate 76-8 dr/kg C. Preparations with a basis of extracts, essences or concentrates of tea or mate 19-2 % D. Roasted chicory and other roasted coffee substitutes 11-5 dr/kg E. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes 14-3 % 21.06 Natural yeasts (active or inactive) ; prepared baking powders : A. Active or inactive natural yeasts : 1 . Culture yeast 3-2 % 2 . Others \ (a) containing more than 70 % of water, 8-2 % (b) containing 70 % or less of water, without deduction of the tare for immediate packing 17-3 dr/kg B. Prepared baking powders 16 % 31 . 12 . 80 Official Journal of the European Communities No L 359/43 Greek, customs tariff/heading No Description Residual duty 22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 : B. Other, containing by weight of milkfats : I. Less than 0 ¢ 2 % 8-4% II. 0*2 % or more but less than 2 % 8-4 % III . 2 % or more 8-4% 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches 6 % B. Glues made from dextrin or from starch 10-4 %